Citation Nr: 1600988	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to December 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by a Regional Office (RO) of the Department         of Veterans Affairs (VA).

In March 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In July 2010, January 2014, and September 2014 the appeal was remanded for additional development.  The requested development was completed, and the case has now been returned to the Board for further appellant action.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's current right shoulder disability was not caused by or related to his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2006.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the events in service, symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of      the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, an additional VA examination was conducted and opinions obtained, updated VA treatment records were obtained, and in a March 2014 letter the Veteran was asked to provide additional information concerning private treatment.  No release forms were submitted by the Veteran and in June 2014 the Veteran's representative indicated they had no additional evidence to submit.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he injured his right shoulder during his active service, resulting in his current right shoulder disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with right shoulder rotator cuff tendonitis, osteoarthritis, impingement syndrome, and subacromial bursitis.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether a current condition is related to service.  

Service treatment records show right shoulder complaints in service.  In April 1990, the Veteran complained of tenderness with movement of the right shoulder due to a weight lifting incident.  However, his radiology report was negative for a fracture  or dislocation.  He was diagnosed with a soft tissue injury.  When he reported to  the orthopedic clinic three days later with no improvement, he was prescribed medication for rotator cuff tendonitis.  The Veteran marked swollen or painful joints, bone, joint or other deformity, and a painful or trick shoulder or elbow on his August 1996 Report of Medical History and described right shoulder problems after physical exercise.  However, no right shoulder problem was noted on his separation examination in August 1996.

The first post-service mention of a right should condition in the record is the Veteran's March 2006 claim for service connection. 

During his March 2010 hearing, the Veteran reported that he did not have a shoulder problem before his military service, but around April 1990 he began to hear his shoulder snap during physical fitness.  He stated that he received a steroid shot followed by anti-inflammatory medication to treat his symptoms.  He testified that the problem continued after that, limiting what activities he could do physically.

The Veteran underwent a VA examination in August 2010, at which time the examiner did not find objective evidence of right shoulder pathology and, therefore, did not give an opinion.  However, at that time, the VA examiner did not consider the contemporaneous x-rays.  

The Veteran's first documented treatment for a right shoulder problem in his VA treatment records was in February 2014, although he had been seeking treatment for other conditions at VA since 2011.  In February 2014, he was diagnosed with right shoulder rotator cuff tendonitis.  A few days later, the Veteran's radiology report showed osteoarthritis in the acromioclavicular joint with no acute bony abnormality.  

The Veteran underwent another examination in April 2014, with the same VA examiner as in 2010.  The examiner diagnosed osteoarthritis in the right shoulder based on imaging results from February 2014.  The examiner opined that the Veteran's current arthritis was not related to events during military service.  The examiner noted that the rotator cuff tendinitis in service was transient with no objective evidence of chronicity in the military and for many years afterwards, with the first report of arthritis being 17 years after discharge.  The examiner also noted the x-rays showed osteoarthritis which was the natural aging process for a 68 year old gentleman.  

VA treatment records reflect the Veteran was seen again in May 2014.  At that time, the Veteran stated that there was no history of a specific injury, but he felt pain when doing physical activities in the latter part of his military career, including playing tennis.  He described the pain as a deep ache in the shoulder and on the superior aspect of the shoulder.  He stated that the symptoms had been present for about 3 years.  It was aggravated by reaching overhead, to the side, or playing sports such as tennis.   

In September 2014, the Board remanded the claim and requested that the VA examiner provide an addendum opinion addressing the diagnoses documented in  the Veteran's VA treatment records.  In October 2014 the VA examiner opined that the Veteran's current rotator cuff tendonitis was not a maturation of the rotator cuff tendonitis treated in service.  She also stated that the Veteran's current impingement syndrome and subacromial bursitis were also not caused by or related to his military service.  The VA examiner explained that the Veteran's in-service x-ray was negative and the rotator cuff tendonitis was a transient condition with no objective evidence of chronicity in the military or for many years thereafter.  The examiner noted that the examination of his shoulder at separation was normal, and that during the 17 years following service he continued with sports activities such as tennis and that he reported to his treating physician in 2014 that the right shoulder pain onset was 3 years previously.  The examiner also referenced medical treatise information when providing her opinion. 

After review of the record, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran's current right shoulder disability is related  to service.  Initially, the Board notes that arthritis was not shown in service or for many years thereafter; thus, competent evidence linking his current disability to service is necessary.  

On this point, however, the only medical opinions of record are against the claim.    In this regard, in April and October 2014, the VA examiner opined that the Veteran's current shoulder disabilities, as shown on VA examination and in VA treatment records, are not related to service, to include the right shoulder complaints noted therein.  The opinions were provided after review of the claims file and examination of the Veteran, and considered the Veteran's self-reported history and medical treatise information.  Moreover, the examiner explained the bases for the opinions provided, including the transient nature of the disability diagnosed in service, the normal findings on separation examination, radiological findings consistent with age, and that it was not until 2014 that complaints of shoulder pain were noted in VA treatment records.  Accordingly, the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no medical opinion to the contrary.

While the Veteran believes that his current right shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a right shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current right shoulder disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right shoulder disability is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, arthritis was not shown in service or for many years thereafter, and the preponderance of the probative evidence is against the finding that the Veteran's current right shoulder disability is related to service.  Accordingly, service connection for a right shoulder disability is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


